848 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bobby LAMBERT, Plaintiff-Appellant,v.Billy COMPTON, Linda Holt, Sgt. Russell Keisller, N. Jacksonand Belinda Greer, Defendants-Appellees.
No. 87-6042.
United States Court of Appeals, Sixth Circuit.
May 25, 1988.

Before ENGEL, Chief Judge, DAVID A. NELSON and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Tennessee state prisoner appeals from the district court's denial of his motion for a preliminary injunction to order his transfer back to the prison where he was originally incarcerated and his removal from administrative segregation.  He also moves for the appointment of counsel.


3
Upon review, we conclude that the district court did not abuse its discretion in denying the motion.  The plaintiff has not shown a substantial probability of success on the merits of his 42 U.S.C. Sec. 1983 action, nor has he shown that irreparable injury will occur absent the injunction.   Frisch's Restaurant, Inc. v. Shoney's, Inc., 759 F.2d 1261, 1263 (6th Cir.1985).


4
Accordingly, the motion for appointment of counsel is hereby denied and the order of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.